UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2338



LADISLAS EDME L. MATSIONA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-383-822)


Submitted:   October 1, 2003             Decided:   February 23, 2004


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Carl H. McIntyre, Jr., Senior Litigation Counsel, Joan E.
Smiley, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ladislas Edme L. Matsiona, a native and citizen of the

Republic of Congo, petitions this Court for review of the Board of

Immigration    Appeals’    (“BIA”)    order      summarily   affirming     the

immigration judge’s denial of Matsiona’s requests for asylum,

withholding of removal, and voluntary departure.             Matsiona also

alleges that the BIA erred in affirming the decision of the

immigration judge without opinion, after review by a single BIA

member, in accordance with the procedure set out in 8 C.F.R.

§ 1003.1(a)(7) (2003).          For the following reasons, Matsiona’s

petition for review is denied.

          As   a    threshold    matter,   we   have   reviewed    Matsiona’s

challenges to the BIA’s use of the procedure for streamlined review

and find them to be without merit.                See Falcon Carriche v.

Ashcroft, 335 F.3d 1009, 2003 WL 21639040, *1 (9th Cir. July 14,

2003); Georgis v. Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003);

Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1288-89 (11th

Cir. 2003); Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir.

2003); Gonzalez-Oropeza v. United States Att’y Gen., 321 F.3d 1331,

1333-34 (11th Cir. 2003); Albathani v. INS, 318 F.3d 365, 375-79

(1st Cir. 2003). We further find that summary affirmance was

appropriate    in   this   case    under   the     factors   set   forth    in

§ 1003.1(a)(7)(ii).




                                   - 2 -
              Turning to the substance of the immigration judge’s

decision, we find no error in the determination that Matsiona is

ineligible for asylum.         This court may not reverse a denial of

asylum unless “manifestly contrary to law,” and cannot revisit the

underling factual determinations unless “any reasonable adjudicator

would    be   compelled   to   conclude   to   the   contrary.”    8   U.S.C.

§ 1252(b)(4)(B), (C) (2000).       Our review of the record presents no

basis to overturn the immigration judge’s adverse credibility

determination.      See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir.

1989).    Nor do we find error in the immigration judge’s conclusion

that Matsiona’s corroborating evidence failed to substantiate his

allegations.     See Khan v. INS, 237 F.3d 1143, 1144 (9th Cir. 2001).

Hence, Matsiona fails to demonstrate error in the immigration

judge’s denial of asylum.

              With respect to Matsiona’s claims regarding the denial of

withholding of removal and his request for voluntary departure, we

find neither presents a basis for relief.                 The standard for

withholding of removal is more stringent than that for granting

asylum, Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); hence,

Matsiona’s challenge to the denial of his request for withholding

of removal presents no independent error.            Furthermore, this court

lacks jurisdiction to review the discretionary decision to deny

Matsiona’s request for voluntary departure.            See Okpa v. INS, 266

F.3d 313, 317 (4th Cir. 2001); 8 C.F.R. § 240.25(c) (2002).


                                    - 3 -
          Accordingly, we deny Matsiona’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 4 -